—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated January 19, 1993 (People v Stephens, 189 AD2d 837), affirming a judgment of the Supreme Court, Queens County, rendered April 2, 1991, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Miller, Lawrence and Pizzuto, JJ., concur.